On September 2, 2009, the defendant was sentenced to a commitment to the Department of Corrections for a term of twenty (20) years, with ten (10) years suspended for the offense of Aggravated Assault, a felony.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via videoconference from the Dawson County Correctional Facility and was represented by Bert Certain. Counsel for the *11defendant at the District Court level, Steven Eschenbacher, also appeared on behalf of the defendant via teleconference. The state was represented by Mark Russell.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to impose a commitment to the Montana Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended. The terms and conditions shall remain as imposed by the Judgment of the District Court dated September 2,2009.
DATED this 5th day of March, 2010.
Hon. Richard Simonton, District Court Judge.